259 F.2d 950
Herbert E. WADE, Jr., Appellant,v.UNITED STATES of America, Appellee.
No. 14436.
United States Court of Appeals District of Columbia Circuit.
Argued September 9, 1958.
Decided September 19, 1958.
Petition for Rehearing En Banc Denied October 7, 1958.

Mr. Carl J. Morano, Washington, D. C., for appellant.
Mr. John W. Warner, Jr., Asst. U. S. Atty., with whom Messrs. Oliver Gasch, U. S. Atty., Carl W. Belcher and Victor Caputy, Asst. U. S. Attys., were on the brief, for appellee.
Before BAZELON, FAHY and BASTIAN, Circuit Judges.
PER CURIAM.


1
This is an appeal from a judgment of conviction for violation of § 22-2305, D.C.Code (1951). Appellant contends that the District Court erred in denying his pretrial motion to suppress certain evidence. No objection was made during the trial to the admission of the evidence and the proceedings with respect to the pretrial motion, other than the written motion and order denying it, are not a part of the record on appeal. We accordingly cannot sustain the contention.


2
We have examined other questions raised and find no error affecting substantial rights.


3
Affirmed.